



COURT OF APPEAL FOR ONTARIO

CITATION: Amini (Re), 2014 ONCA 794

DATE: 20141110

DOCKET: C58359

Weiler, Gillese and van Rensburg JJ.A.

IN THE MATTER OF:  Ali Amini

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Susan Magotiaux, for the respondent, the Attorney
    General of Ontario

Barbara Walker-Renshaw, for the respondent, the Ontario
    Shores Mental Health Sciences

Heard: November 7, 2014

On appeal against the disposition of the Ontario Review
    Board dated November 20, 2013 with reasons dated January 31, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Despite the able submissions of Ms. Szigeti, we are not persuaded that
    the Board committed any error in coming to its conclusion that the appellant
    continues to pose a significant threat to the safety of the public. While Ms.
    Szigeti points to a list of factors and argues that they support a different
    conclusion than that reached by the Board, having regard to all the
    circumstances and in particular those outlined in para. 10 of the respondents
    factum, the Boards decision was reasonable.

[2]

Accordingly, the appeal is dismissed.


